The opinion of the court was delivered by
Taft, J.
Bridges ordered the government to make all checks due him for head-stone work, payable to the defendant, and directed it to pay the plaintiff out of the moneys received on such checks. The check in question was not made payable to the defendant, and no money ever came into its hands by virtue of the order. We cannot hold that the transactions at the bank, when the check was paid, constituted a reception by it of the funds in question, for the purposes contemplated by the parties when the order was given. The check was payable to Bridges, and nothing in the case shows that the defendant could by any means have obtained control of it, or of its proceeds : it was in no fault in respect to it, and the contingency upon which it was to pay the plaintiff, never happened. Upon this ground the defendant is entitled to judgment without regard to the other questions, in the case, which are not passed upon.
There was no error in the judgment below, which is affirmed.